Title: From George Washington to Richard Washington, 6 December 1755
From: Washington, George
To: Washington, Richard



Decr 6th 1755
To Mr Richd Washington at Loyds Coffee House London—Sir

Inclosd is a Bill of Laden for 3 hhds Tobo Shipd on board the  Captn Merrie for London, which I beg the favour of you to make the most off in the Sale.
I ought first Sir, to have apologizd for the abrupt manner in which I begin this corrispondance; but I hope to obtain an excuse when I say, I was induced to this by the good opinion I have conceivd of your merit—from the reports of Colo. Fairfax and other’s; who are happier than I, in being of yr acquaintance.
If you approve of my beginning, I shall have it in my power to Ship a larger quantity of Tobo, and shall consign them to you. These 3 were put on board only to oblige Merrie (who labourd under some difficulty in getting a Load).
I have a Balle of £6.18s.1d. in the hands of Mr Anthony Bacon: please to call upon him for it: He is advisd thereof. Inclosd is an Invoice of Sundrys which I entreat you to buy, and send me by the first ship in the Spring, either to the head of Potomack, or Rappahannock. The cost of these things will amt to more than the Tobo &ca ther⟨efor⟩e I shall take the earliest oppertunity of remitting you a Bill of Exchange. I have left many of the Articles with blank prices, leaving it discretionary in you to fix them; with this only desire, that you will choose agreeable to the present taste, and send things good of their

kind. The Livery Suits must be made by Measures taken of Men, as near their size as you can judge. I should be glad to cultivate the most intimate Corrispondance with you, not only for names-sake, but as a friend, and shall endeavour in all things to approve myself worthy yr regard. I am Sir Yr most Obt Hbe Servt
